Citation Nr: 1035885	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), PTSD 
with mild depression, depression, and generalized anxiety.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a skin disorder, to 
include tinea capitis and xerosis.

4.  Entitlement to service connection for bilateral lower 
extremity swelling.

5.  Entitlement to service connection for joint aches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1962 to May 1970.  He also served on active duty in 
the United States Army from November 1990 to June 1991 and on 
various periods of active duty for training (ACTDUTRA) and 
inactive duty for training (INACTDUTRA) in the United States Army 
National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that recently, the United States Court of Appeals 
for Veterans Claims (Court) held that a claimant without medical 
expertise cannot be expected to precisely delineate the diagnosis 
of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009).  As the Veteran files a claim for the affliction his 
mental condition, whatever that is, causes him, VA must construe 
the claim to include any psychiatric disabilities specifically 
identified by the Veteran as well as all of his currently 
diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed 
claims of entitlement to service connection for PTSD and for 
depression.  The medical evidence of record, however, indicates 
that he has been diagnosed with PTSD with mild depression and 
generalized anxiety.  Therefore, the Board has recharacterized 
the first issue on appeal as indicated above.

The issues of entitlement to service connection for headaches, 
entitlement to service connection for a skin disorder, 
entitlement to service connection for bilateral lower extremity 
swelling, and entitlement to service connection for joint aches 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently is diagnosed with PTSD.

2.  The Veteran's lay testimony constitutes credible supporting 
evidence that a claimed in-service stressor related to fear of 
hostile military or terrorist activity occurred.

3.  The Veteran's PTSD symptoms are related to this in-service 
stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be discussed.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD, PTSD with mild depression, depression, 
and generalized anxiety.  He contends in several lay statements 
that stressful events during his service in the Republic of 
Vietnam (RVN) and the Persian Gulf caused this disorder.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  To establish service connection, 
there generally must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection also may be established when all the evidence, 
including that pertinent to service, indicates that a disease 
diagnosed after discharge was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in conformity with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), (2) credible supporting evidence that 
the claimed in-service stressor occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the established in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

VA revised 38 C.F.R. § 3.304(f) regarding the second of these 
requirements effective July 13, 2010.  Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852, 
41,092 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3 by 
adding a new paragraph (3) to 3.304(f), renumbering the current 
paragraph (3) as 3.304(f)(4), and renumbering the current (4) 
paragraph as 3.304(f)(5)).  Specifically, the type of credible 
supporting evidence necessary to establish that the occurrence of 
a claimed in-service stressor was relaxed in certain 
circumstances such as those present in this case.  Id.  The new 
38 C.F.R. § 3.304(f) is applicable even though the Veteran's 
claim was appealed to the Board before July 13, 2010, because it 
was not decided by that date.  Id.

Under the old 38 C.F.R. § 3.304(f), the credible supporting 
evidence necessary to establish the occurrence of a claimed in-
service stressor varied depending upon whether the Veteran 
engaged in "combat with the enemy."  A Veteran engaged in 
combat with the enemy if he "personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 
1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 
18 Vet. App. 264, 271-73 (2004).  Combat determinations were made 
on a case-by-case basis.  Id.

If the Veteran was determined to have engaged in combat with the 
enemy and the claimed in-service stressor is related to that 
combat, his lay testimony alone established that the stressor 
occurred when 2 qualifications were met.  There first must have 
been no clear and convincing evidence to the contrary.  The 
claimed in-service stressor second must have been consistent with 
the circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If, however, VA determined either 
that the Veteran did not engage in combat with the enemy or that 
he did engage in combat with the enemy but his claimed in-service 
stressor was not combat related, his lay testimony alone was not 
sufficient to establish that the claimed in-service stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It 
instead had to be corroborated by evidence from another source.  
See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. 
App. at 166.

This regulatory framework still applies under the new 38 C.F.R. 
§ 3.304(f) unless the Veteran's claimed in-service stressor is 
related to "fear of hostile military or terrorist activity."  
Fear of hostile military or terrorist activity means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity, of the 
Veteran or others and responded with a psychological or 
pscyhophysiological state of fear, helplessness, or horror.  
Examples of such events or circumstances include:  actual or 
potential improvised explosive devices; vehicle-imbedded 
explosive devices; incoming artillery, rocket, or mortar fire; 
grenades; small arms fire, including suspected sniper fire; and 
attacks upon friendly military aircraft.

If his claimed in-service stressor is related to fear of hostile 
military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) 
provides that the Veteran's lay testimony alone establishes that 
the stressor occurred when several qualifications are met.  
First, the claimed in-service stressor must be consistent with 
the places, types, and circumstances of his service.  Second, 
there must be no clear and convincing evidence to the contrary.  
Finally, a VA or VA-contracted psychiatrist or psychologist must 
confirm both that the claimed in-service stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed in-service stressor.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when 
the evidence supports his claim or is in relative equipoise but 
does not prevail when the preponderance of the evidence is 
against the claim.  Id.

Service personnel records for the Veteran's period of active duty 
in the United States Air Force indicate that he served in 
Thailand from January 1967 to February 1968 and from May 1969 to 
May 1970.  His Military Occupation Specialty (MOS) during these 
periods was inventory management specialist.

Service treatment records for the Veteran's period of active duty 
in the United States Air Force reveal that he complained of 
having been "down in the dumps" for several months in September 
1966 and of depression or excessive worry at his separation 
examination in December 1969.  Depression due to emotional stress 
was noted at this latter date, but no complications or sequelae.  
He was given a normal clinical evaluation.

Service personnel records for the Veteran's period of active duty 
in the United States Army have not been associated with the 
claims file.

Service treatment records for the Veteran's period of active duty 
in the United States Army do not document that he complained of, 
received treatment for, or was diagnosed with any psychiatric 
problems.  He was given a normal psychiatric clinical evaluation 
at his separation examination in April 1991.

Service treatment records for the Veteran's periods of ACTDUTRA 
and INACTDUTRA in the United States Army National Guard also do 
not document that he complained of, received treatment for, or 
was diagnosed with any psychiatric problems.  He was given a 
normal psychiatric clinical evaluation in October 1973, June 
1978, July 1982, May 1986, July 1990, March 1995, and October 
2000.

Treatment records from Meridian Medical Associates discuss, among 
other things, the Veteran's psychiatric symptoms after an 
accident at work.  An impression of generalized anxiety was 
rendered in June 2000, and an impression of situational 
depression first was rendered in October 2000.

Commencing in August 2001, treatment records from Choctaw Urgent 
Care reflect a diagnosis of PTSD.

A VA treatment record dated in July 2002 contains a note that the 
Veteran's DD-214s confirm his service in the RVN and the Persian 
Gulf.  It also contains a summary of the Veteran's self-reported 
stressors, which included being stationed at an air base with 
threats of infiltration and seeing planes crash with no survivors 
in the RVN as well as having just left where Scud missiles hit 
twice in the Persian Gulf.  Finally, the treatment record 
contains a diagnosis of PTSD.

VA treatment records dated thereafter continue to reflect a PTSD 
diagnosis.

The Veteran submitted a statement in support of his claim in 
November 2002.  He identified numerous stressors related to his 
service in the Persian Gulf, including having to take 
"anthropine tablets" daily; getting an anthrax shot; the firing 
of Scud missiles, one of which killed National Guard members from 
Pennsylvania; the firing of missiles, thought to be Scuds, over 
his base camp in Iraq; United States soldiers being shot by Iraqi 
POWs who had concealed weapons; seeing Iraqi tanks with pieces of 
human flesh and blood splattered on the inside; seeing Iraqi 
tanks burning and smelling human flesh; going through smoke so 
thick from burning oil wells that it looked like night; and going 
through an Iraqi communications complex that had been bombed and 
smelled "of something dead."

In January 2003, a Personnel Information Exchange System (PIES) 
search was conducted to confirm that the Veteran served in the 
RVN.  However, no conclusive determination could be reached.

The Veteran was afforded a VA PTSD examination in February 2003.  
He reported that he was an aircraft maintenance mechanic in the 
RVN, where he saw helicopters being shot at as well as human 
blood and flesh.  He also reported that he was part of Desert 
Storm in the Persian Gulf and that one of his best friends was 
killed there, which affected him by causing him to feel depressed 
and have frequent nightmares.  The Veteran then provided a 
detailed description of his symptomatology, which included 
"see[ing]" this friend getting killed "by stepping on a mine 
or something."  Upon completion of the examination, the examiner 
diagnosed him with PTSD with mild depression pursuant to the DSM-
IV.  The examiner indicated that the Veteran's "main 
psychosocial stressor appears to be Desert Storm related 
experiences."

In his March 2004 substantive appeal on a VA Form 9, the Veteran 
indicated that he served in Danang in the RVN.  He further 
indicated that his unit there was constantly hit at night and 
constantly being overrun.  With respect to his service in the 
Persian Gulf, the Veteran indicated that he saw dead bodies and 
little children being killed accidentally.

B.F., the Veteran's sister, and L.J., the Veteran's long-time 
friend, referenced the Veteran's service in the RVN, Saudi 
Arabia, and Iraq in statements dated in May 2007.  They also 
described his psychiatric symptomatology after returning from 
these locations.  Finally, they indicated that the Veteran 
reacted with shock and deep depression after witnessing his 
friend S.R. die after stepping on an explosive device.

I.J., another friend of the Veteran's, indicated in an undated 
statement received in August 2007 that the Veteran witnessed his 
friend S.R. step on a land mine and die in Southern Iraq in 1991.  
I.J. further indicated that the Veteran was devastated and deeply 
hurt, in a state of shock, bitter, angry, depressed, and socially 
avoidant for a period of time thereafter.

In a July 2007 statement, the Veteran asserted that he was in 
combat by virtue of being in combat zones in the RVN and the 
Persian Gulf.  He further asserted that being shelled, having the 
enemy try to overrun American forces, seeing American soldiers 
coming in on rescue helicopters shot up or dead, and seeing human 
remains spattered on the rescue helicopter was stressful.

VA submitted a request to the Center for Unit Records Research 
(CURR) for information relating to the death of S.R.  The 
December 2008 response indicated that the Veteran and S.R. were 
assigned to the same company but that documentation could not 
confirm that they were assigned to the same regiment during their 
tours of duty in the Persian Gulf.  It further indicated that 
S.R. was killed on April 6, 1991, after sustaining fatal injuries 
in an anti-personnel mine explosion.

In a statement dated in February 2009, the Veteran reiterated 
that his stressors included Iraqi Scud missiles being fired into 
Saudi Arabia as he and his unit were delivering supplies and the 
death of S.R. in Iraq.

A PTSD Stressor Memorandum was associated with the claims file in 
March 2009.  Among other things, it verifies that the Veteran 
served in the Persian Gulf between January and May 1991.

Given the evidence, the Board finds that service connection for 
an acquired psychiatric disorder is warranted.  Diagnoses of PTSD 
are contained in the Veteran's VA and private treatment records 
alike.  The diagnosis rendered at his February 2003 VA PTSD 
examination was consistent with the DSM-IV.

The Veteran asserts that he engaged in combat in the RVN and the 
Persian Gulf.  However, it is not entirely clear from the 
evidence whether he "personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  See VAOPGCPREC 12-99 (October 
18, 1999), 65 Fed. Reg. 6257; see also Sizemore, 18 Vet. App. at 
271-73.  Such a determination need not be made in this case for 
the reasons explained below.

Several in-service stressors have been identified by the Veteran.  
Chief among them is S.R.'s April 1991 death from an anti-
personnel mine explosion.  Lay statements from B.F., L.J., and 
I.J. indicate that the Veteran responded with shock, hurt, 
bitterness, anger, depression, and social avoidance.  The VA 
examiner who conducted the February 2003 PTSD examination 
confirmed that the Veteran felt depressed and experienced 
frequent nightmares.  Intense fear, helplessness, or horror is 
not noted explicitly in these descriptions of the Veteran's 
reaction to S.R.'s death.  However, such feelings are implied 
readily therefrom.  The Board therefore finds that this stressor 
is related to fear of hostile military or terrorist activity.

As such, the Veteran's lay testimony alone will establish that 
the stressor occurred if the 3 qualifications outlined in the new 
38 C.F.R. § 3.304(f)(3) are met.  The stressor is consistent with 
the places, types, and circumstances of his Persian Gulf service.  
Service personnel records for this period are missing.  The 
Veteran's MOS therefore is unknown.  However, it is reasonable to 
assume that the enemy would utilize anti-personnel mines.  It 
further is plausible that, no matter his MOS, the Veteran might 
have known a soldier who died as a result of explosions of such 
mines.  There is no clear and convincing evidence that S.R. did 
not die in this manner or that the Veteran did not know him.  
Indeed, the December 2008 CURR response verifies that an anti-
personnel mine explosion was the cause of S.R.'s death and that 
he and the Veteran were assigned to the same company.  That 
documentation could not confirm their assignment to the same 
regiment during their tours of duty in the Persian Gulf therefore 
in no way suggests that they could not have known each other.  
The VA examiner who conducted the Veteran's February 2003 PTSD 
examination essentially confirmed both that the stressor of 
S.R.'s death was adequate to support a diagnosis of PTSD and that 
the Veteran's symptoms are related to it.  He diagnosed the 
Veteran with PTSD after receiving an account of S.R.'s death and 
a detailed description of the Veteran's symptomatology, which 
including reliving the death.  He also indicated that the "main 
psychosocial stressor appears to be Desert Storm related 
experiences."  Because these 3 qualifications have been met, the 
Veteran's lay testimony is sufficient to establish the occurrence 
of the stressor.

In sum, the evidence includes a diagnosis of PTSD pursuant to the 
DSM-IV, credible supporting evidence in the form of the Veteran's 
testimony in lay statements that S.R., his friend and fellow 
soldier, died as the result of an anti-personnel mine explosion, 
and the opinion of the VA examiner who conducted his February 
2003 PTSD examination that his current symptoms are related to 
this stressor event.  Service connection for PTSD therefore is 
merited.  As such, it is unnecessary to consider whether service 
connection is merited for PTSD based on any of the Veteran's 
other stressors or for any of the other disorders encompassed by 
his acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


REMAND

The issues of entitlement to service connection for headaches, 
entitlement to service connection for a skin disorder, 
entitlement to service connection for bilateral lower extremity 
swelling, and entitlement to service connection for joint aches 
all unfortunately must be remanded.  Although the Board sincerely 
regrets the delay this will cause, adjudication cannot proceed 
without further development.

Records

VA has a duty to assist the Veteran in developing the issues 
comprising his claim.  This duty includes making reasonable 
efforts to help him procure pertinent records, whether or not 
they are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

An October 2002 VA vocational evaluation report reflects the 
Veteran's report that he began receiving Social Security 
Disability Insurance (SSDI) benefits "due to his physical and 
psychiatric (PTSD) problems" in August 2002.  However, no 
records regarding these benefits have been associated with the 
claims file, and there is no indication that any attempt was made 
to obtain them from the Social Security Administration (SSA).  
Because they are potentially relevant to the Veteran's claim, VA 
is obliged to attempt to obtain such records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) 
(2009); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  A 
remand is thus necessary so that this may be accomplished.

Treatment records from the VA Medical Center (VAMC) in 
Tuscaloosa, Alabama dated through January 2007 have been 
associated with the claims file.  These records reflect that the 
Veteran has received ongoing psychiatric treatment.  However, no 
treatment records from this facility dated after January 2007 are 
currently before the Board.  Requests for the Veteran's treatment 
records from the Tuscaloosa, Alabama, VAMC dated after January 
2007 must be made on remand because these records, if they exist, 
are potentially relevant to his claim.

Medical Examinations and Opinions

Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, whether 
or not statutorily obligated to do so, the duty to assist 
requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  An examination is adequate when it contains 
clear conclusions with supporting data and a reasoned medical 
explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In contrast, an examination is inadequate and must be 
returned when it does not contain sufficient detail to decide a 
claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
38 C.F.R. § 4.2.

Service treatment records for the Veteran's period of active duty 
in the United States Air Force reveal the following.  The Veteran 
complained of headaches in August 1966, August 1969, December 
1969, and February 1970.  He complained that the skin was peeling 
from his hand and wrist in July 1964 and that he had athlete's 
foot in May 1996.  Diagnoses of tinea versicolor and tinea 
corporis on his back were rendered in May 1967 and November 1969, 
respectively.  The Veteran reported having experienced frequent 
or severe headache, foot trouble in the form of athlete's foot, 
and cramps in his legs at his December 1969 separation 
examination.  However, he was given a normal clinical evaluation 
with respect to all relevant body parts and systems.  No 
complications or sequelae of frequent headaches, athlete's foot, 
or occasional nocturnal leg cramps were found.  His headaches 
were noted to be "due to an unknown cause."

Service treatment records for the Veteran's period of active duty 
in the United States Army reflect that he reported having 
experienced swollen or painful joints, specifically pain in his 
right elbow, in April 1991.  Arthralgias secondary to receiving 
an anthrax shot was noted in this regard.  These records also 
reflect that the Veteran was given a normal clinical evaluation 
with respect to all relevant body parts and systems at his 
separation examination.

Service treatment records from the Veteran's periods of ACTDUTRA 
and INACTDUTRA in the United States Army National Guard document 
that the Veteran reported having experienced skin diseases and 
neuritis in July 1982.  They further document that he did not 
know whether he had arthritis in July 1990.  Upon examination in 
October 2000, the Veteran was given a normal clinical evaluation 
with respect to all relevant body parts and systems.  This was 
true despite injuries he sustained in an April 2000 work 
accident.  However, he complained of a swollen left leg in June 
2001.

VA and private treatment records dated through January 2003 
include notations regarding a skin tag on the Veteran's face and 
edema in his lower extremities.  These records also contain 
diagnoses of chronic headache, musculoskeletal pains, multiple 
joint pain, arthritis, degenerative arthritis, and bilateral 
carpal tunnel syndrome.  Numerous other specific 
musculoskeletal/joint disabilities were diagnosed, but these 
diagnoses were made after, and appear to have been as a result 
of, the Veteran's work accident.

The Veteran also was afforded a VA general medical examination in 
February 2003.  The examiner reviewed the Veteran's claims file, 
received a detailed history from the Veteran regarding his 
history and current symptomatology, conducted a physical 
evaluation, and analyzed X-rays.  Diagnoses of history of 
headaches, "bump on the head - tinea capitis by history," 
xerosis, bilateral lower extremity edema, bilateral ankle 
sprain/strain with mild loss of range of motion (ROM), bilateral 
knee strain with mild loss of ROM, and bilateral wrist strain 
with mild loss of ROM were made as a result.  However, no 
etiology opinion was set forth for any of these disabilities.

Numerous VA and private treatment records dated after these VA 
examinations have been associated with the claims file.  None 
discuss whether a nexus exists between any of the Veteran's 
disabilities and his service.

Adequate adjudication of the Veteran's entitlement to service 
connection for headaches, a skin disorder, bilateral lower 
extremity swelling, and joint aches cannot take place without 
unequivocal nexus opinions.  Because the defect in failing to 
render such opinions as part of the February 2003 VA general 
medical examination was not cured by later treatment records, a 
remand is necessary so that the appellant can be afforded a new 
VA examination or examinations during which medical opinions 
concerning etiology can be obtained.

Moreover, the Board notes that the Veteran is a Persian Gulf 
Veteran.  Consideration therefore must be given to whether his 
claimed physical ailments are signs or symptoms of an undiagnosed 
illness or medical unexplained chronic multisymptom illness in 
the VA examination or examinations afforded to him on remand.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file complete copies of any SSA 
determination on a claim for disability 
benefits, together with the medical 
records that served as the basis for any 
such determination.  All attempts to 
obtain the records must be documented in 
the claims file.  If no such records 
exist, the claims file shall be documented 
accordingly.

2.  Attempt to obtain and associate with 
the claims file any treatment records 
regarding the Veteran from the Tuscaloosa, 
Alabama, VAMC dated after January 2007.  
All attempts to obtain the records must be 
documented in the claims file.  If no such 
records exist, the claims file shall be 
documented accordingly.

3.  After completion of the above 
development, review the Veteran's claims 
file and undertake any additional 
development indicated.  This shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

4.  Next, arrange for the Veteran to 
undergo an appropriate VA examination or 
examinations to determine the nature, 
extent, onset, and etiology of any 
headaches, a skin disorder, bilateral 
lower extremity swelling, and joint aches 
found to be present.  The claims file 
shall be made available to and reviewed by 
the examiner, and the examiner shall note 
such review in an examination report.  The 
examiner also shall note the Veteran's 
reports regarding the onset and continuity 
of his pertinent symptoms and describe the 
evidence of all such symptomatology.  
Consideration shall be given to whether 
any symptomatology is associated with an 
undiagnosed illness or medically 
unexplained chronic multisymptom illness.  
All indicated studies deemed necessary 
shall be performed, and all findings, 
shall be reported in detail.  For each 
disorder or disability diagnosed, the 
examiner shall opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disorder or 
disability is related to the Veteran's 
service.  Specific comment on the relevant 
medical and lay evidence of record shall 
be made in rendering these opinions.  A 
complete rationale for all opinions 
expressed shall be provided in the 
examination report.

5.  Readjudicate the Veteran's claim.  If 
the benefits sought on appeal are not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


